Exhibit 10.1

 

RESTRICTED STOCK AWARD AGREEMENT

 

UNDER THE BOSTON PROPERTIES, INC.

1997 STOCK OPTION AND INCENTIVE PLAN

 

Name of Grantee: «NAME»

No. of Shares: «M__OF_UNITS_OR_SHARES»

Purchase Price per Share: $.01 per share

Grant Date:                     , 200  

Final Acceptance Date:                     , 200  

 

Pursuant to the Boston Properties, Inc. 1997 Stock Option and Incentive Plan
(the “Plan”) as amended through the date hereof, Boston Properties, Inc. (the
“Company”) hereby grants a Restricted Stock Award (an “Award”) to the Grantee
named above. Upon acceptance of this Award, the Grantee shall receive the number
of shares of Common Stock, par value $0.01 per share (the “Stock”) of the
Company specified above, subject to the restrictions and conditions set forth
herein and in the Plan.

 

1. Acceptance of Award. The Grantee shall have no rights with respect to this
Award unless he or she shall have accepted this Award prior to the close of
business on the Final Acceptance Date specified above by (i) making payment to
the Company by certified or bank check or other instrument acceptable to the
Committee (as defined in Section 2 of the Plan) of the Purchase Price per Share,
if any, times the number of shares to be accepted, and (ii) signing and
delivering to the Company a copy of this Award Agreement. Upon acceptance of
this Award by the Grantee, the shares of Restricted Stock so accepted shall be
issued and held by the Company’s transfer agent in book entry form, and the
Grantee’s name shall be entered as the stockholder of record on the books of the
Company. Thereupon, the Grantee shall have all the rights of a shareholder with
respect to such shares, including voting and dividend rights, subject, however,
to the restrictions and conditions specified in Paragraph 2 below.

 

2. Restrictions and Conditions.

 

(a) Any book entries for the shares of Restricted Stock granted herein shall
bear an appropriate legend, as determined by the Committee in its sole
discretion, to the effect that such shares are subject to restrictions as set
forth herein and in the Plan.

 

(b) Shares of Restricted Stock granted herein may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of by the Grantee prior
to vesting.

 

(c) If the Grantee’s employment with the Company and its Subsidiaries is
voluntarily or involuntarily terminated for any reason prior to vesting of
shares of Restricted Stock granted herein, the Company shall have the right, at
the discretion of the Committee, to repurchase such shares from the Grantee or
the Grantee’s legal representative at their purchase price. The Company must
exercise such right of repurchase or forfeiture by written notice to the Grantee
or the Grantee’s legal representative not later than 90 days following such
termination of employment.



--------------------------------------------------------------------------------

3. Vesting of Restricted Stock.

 

(a) The restrictions and conditions in Paragraph 2 of this Agreement shall lapse
on the Vesting Date or Dates specified in the following schedule so long as the
Grantee remains an employee of the Company or Subsidiary on such Dates. If a
series of Vesting Dates is specified, then the restrictions and conditions in
Paragraph 2 shall lapse only with respect to the percentage of shares of
Restricted Stock specified as vested on such date.

 

Percentage of

Shares Vested

--------------------------------------------------------------------------------

   Vesting Date


--------------------------------------------------------------------------------

        25%

                       ,  200  

        35%

                       ,  200  

        40%

                       ,  200  

 

Subsequent to such Vesting Date or Dates, the shares of Stock on which all
restrictions and conditions have lapsed shall no longer be deemed Restricted
Stock.

 

(b) In the event the Grantee has attained age 61 as of the Grant Date and the
Grantee retires from the Company and its Subsidiaries after the Grantee has
attained age 62 and after the Grantee has been employed by the Company and/or
any of its Subsidiaries for at least 20 years in the aggregate, then the
restrictions and conditions in Section 2 of this Agreement shall lapse on the
Vesting Date or Dates specified in Section 3(a) above without regard to
continued employment so long as the Grantee complies with the Noncompetition
provisions of Section 12 below during the period beginning on the date of
retirement and ending on the earlier of (A) the latest Vesting Date specified in
Section 3(a) above or (B) the date the Grantee attains age 65. If the Grantee
retires from the Company and its Subsidiaries after the Grantee has attained age
65, then the restrictions and conditions in Section 2 of this Agreement shall
lapse on the Vesting Date or Dates specified in Section 3(a) above without
regard to continued employment.

 

4. Acceleration of Vesting in Special Circumstances. If the Grantee ceases to be
an employee of the Company or Subsidiary by reason of death, incapacity due to
physical or mental illness or disability which qualifies him to receive benefits
under the Company’s long-term disability plan or upon the occurrence of a Change
of Control of the Company (as defined in Section 16 of the Plan), any
restrictions and conditions on all shares of Stock subject to this Award shall
be deemed waived by the Committee and all such shares shall automatically become
fully vested and no longer be deemed Restricted Stock.

 

5. Dividends. Dividends on shares of Restricted Stock shall be paid currently to
the Grantee.

 

6. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.

 

2



--------------------------------------------------------------------------------

7. Transferability. This Agreement is personal to the Grantee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution.

 

8. Tax Withholding. The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Committee for
payment of any Federal, state, and local taxes required by law to be withheld on
account of such taxable event. The Grantee may elect to have such minimum tax
withholding obligation satisfied, in whole or in part, by authorizing the
Company to withhold from shares of Stock to be issued a number of shares of
Stock with an aggregate Fair Market Value that would satisfy the withholding
amount due.

 

9. No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Grantee in employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.

 

10. Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

 

11. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, applied without regard to
conflict of law principles. The parties hereto agree that any action or
proceeding arising directly, indirectly or otherwise in connection with, out of,
related to or from this Agreement, any breach hereof or any action covered
hereby, shall be resolved within the Commonwealth of Massachusetts and the
parties hereto consent and submit to the jurisdiction of the federal and state
courts located within the City of Boston, Massachusetts. The parties hereto
further agree that any such action or proceeding brought by either party to
enforce any right, assert any claim, obtain any relief whatsoever in connection
with this Agreement shall be brought by such party exclusively in federal or
state courts located within the Commonwealth of Massachusetts.

 

12. Noncompetition. Because Grantee’s services to the Company are special and
because Grantee has access to the Company’s confidential information, Grantee
covenants and agrees that during the period specified in Section 3(b) above, if
applicable, Grantee shall not, without the prior written consent of the Company
(which shall be authorized by approval of the Board of Directors of the Company,
including the approval of a majority of the independent Directors of the
Company), directly or indirectly:

 

(a) engage, participate or assist in, either individually or as an owner,
partner, employee, consultant, director, officer, trustee, or agent of any
business that engages or attempts to engage in, directly or indirectly, the
acquisition, development, construction, operation, management, or leasing of any
commercial real estate property in any of the Company’s Markets (as hereinafter
defined) at the time of Grantee’s termination of employment;

 

3



--------------------------------------------------------------------------------

(b) intentionally interfere with, disrupt or attempt to disrupt the
relationship, contractual or otherwise, between the Company or its affiliates
and any tenant, supplier, contractor, lender, employee, or governmental agency
or authority; or

 

(c) call upon, compete for, solicit, divert, or take away, or attempt to divert
or take away any of the tenants or employees of the Company or its affiliates,
either for himself or for any other business, operation, corporation,
partnership, association, agency, or other person or entity.

 

“Market” as used herein means an area covering a 25 mile radius around (x) any
property or land owned by the Company, under development by the Company or with
respect to which the Company has an agreement or option to acquire a property,
development or land or (y) any property or development for which the Company
provides third party development or management services; provided that for any
such property, development or land located in New York City, no such radial area
shall extend beyond New York City.

 

This Section 12 shall not be interpreted to prevent Grantee from engaging in
Minority Interest Passive Investments. Engaging in a “Minority Interest Passive
Investment” means acquiring, holding, and exercising the voting rights
associated with an investment made through (i) the purchase of securities
(including partnership interests) that represent a non-controlling, minority
interest in an entity or (ii) the lending of money, in either case with the
purpose or intent of obtaining a return on such investment but without
management by Grantee of the property or business to which such investment
directly or indirectly relates and without any business or strategic
consultation by Grantee with such entity.

 

Notwithstanding anything to the contrary herein, the noncompetition provision of
this Section 12 shall not apply if Grantee’s employment terminates after a
Transaction. Further notwithstanding anything to the contrary herein, if the
restrictions stated herein are found by a court to be unreasonable, the parties
hereto agree that the maximum period, scope or geographical area reasonable
under such circumstances shall be substituted for the stated period, scope or
geographical area and that the court shall revise the restrictions contained
herein to cover the maximum period, scope and geographical area permitted by
law.

 

BOSTON PROPERTIES, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Robert E. Burke

Title:

 

Executive Vice President and

Chief Operating Officer

 

4



--------------------------------------------------------------------------------

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

Dated:                     , 200  

 

                                                                               
                     

   

Grantee’s Signature

   

Grantee’s name and address:

   

«NAME»

   

                                                                               
                               

   

                                                                               
                               

   

                                                                               
                               

   

                                                                               
                               

 

5